NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 26 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GAYLE A. KERN; GAYLE A. KERN,                   No. 16-15544
LTD, DBA Kern and Associates,
                                                D.C. No. 3:11-cv-00296-RCJ-PAL
                Plaintiffs-Appellees,

 v.                                             MEMORANDUM*

SHERYL MOULTON,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Robert Clive Jones, District Judge, Presiding

                             Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Sheryl Moulton appeals pro se from the district court’s order denying her

motions for relief from judgment in this diversity action alleging malicious

prosecution and other state law claims. We have jurisdiction under 28 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review for an abuse of discretion, Sch. Dist. No. 1J, Multnomah Cty.,

Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993), and we affirm.

      The district court did not abuse its discretion by denying Moulton’s motions

for relief from judgment filed on February 9, 2016 and February 10, 2016 because

Moulton failed to demonstrate any basis for relief. See id. at 1263 (setting forth

grounds for relief from judgment under Fed. R. Civ. P. 60(b)).

      We lack jurisdiction to consider Moulton’s contentions regarding the district

court’s prior orders because Moulton failed to file a timely notice of appeal or

timely post-judgment tolling motion after the district court entered judgment on

February 10, 2015. See Fed. R. App. P. 4(a)(1)(A) (notice of appeal must be filed

within 30 days after entry of judgment or order appealed from); Stephanie-

Cardona LLC v. Smith’s Food & Drug Ctrs., Inc., 476 F.3d 701, 703 (9th Cir.

2007) (“A timely notice of appeal is a non-waivable jurisdictional requirement.”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Moulton’s requests for appointment of counsel are denied.

      AFFIRMED.

                                          2                                       16-15544